Case 7:15-cr-00327-V ycu sim Page 1 of 1
Chon siege aile Lhe

 

. Chane 3
&: incent E. Briccettj |
i
UNITED STATES DISTRICT COURT . Pl! SUED |
SOUTHERN DISTRICT OF NEW YORK 1A F foe h
wane nnn nn nner nen nec e nnn n nnn enenn nes x h
JOHN ASMODEO, of
Petitioner, : ORDER
v. ;
20 CV 8330 (VB)
UNITED STATES OF AMERICA, : 15 CR 327 (VB)
Respondent.
an---- X

 

On April 5, 2021, the Court received an executed Attorney-Client Privilege Waiver
(Informed Consent) form from petitioner. The form was docketed on April 7, 2021.
Accordingly, pursuant to the Court’s order dated March 5, 2021, the government’s response to
the pending Section 2255 motion shall be filed by June 7, 2021.

Dated: April 9, 2021
White Plains, NY

SO ORDERED:

Vl

Vincent L. Briccetti
United States District Judge
